
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement") by and among Molson Coors
Brewing Company, a Delaware corporation and Peter H. Coors (the "Executive"), is
dated as of December 31, 2008.

W I T N E S S E T H:

        WHEREAS, on February 9, 2005 (the "Merger Date"), Molson, Inc.
("Molson") and Adolph Coors Company ("Coors") completed the transactions to
combine Molson and Coors in a merger to form Molson Coors Brewing Company (the
"Company"); and

        WHEREAS, prior to the Merger Date, the Executive was employed as the
Chairman of Coors and Executive Chairman of Coors Brewing Company ("CBC"), a
wholly-owned subsidiary of Coors and in connection therewith had entered into a
change in control agreement with Coors (the "CIC Agreement") which became
effective as of the Merger Date; and

        WHEREAS, since the Merger Date, Executive has served as Vice Chairman of
the Company and been employed as the Executive Chairman of CBC; and

        WHEREAS, the Company desires that Executive continue to serve as Vice
Chairman of the Company and to cause CBC to employ the Executive as the
Executive Chairman of CBC and the Executive desires to so serve and remain in
such employ; and

        WHEREAS, the Company and the Executive desire to enter into this
Agreement as to the terms of his employment by the Company.

        NOW, THEREFORE, in consideration of the foregoing, the mutual promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

        1.     Effective Date; Employment Period.    The Agreement was
originally effective June 27, 2005 (the "Effective Date"). The Company hereby
agrees to continue to cause CBC to employ the Executive for the period beginning
on the Effective Date though the period ending on the third anniversary of the
Effective Date (the "Employment Period"); provided, however, that commencing on
first anniversary of the Effective Date, and on each annual anniversary
thereafter (such date and each annual anniversary thereof shall be hereinafter
referred to as the "Renewal Date"), the Employment Period shall be automatically
extended so as to terminate three years from such Renewal Date, unless at least
six (6) months prior to a Renewal Date the Company's Board of Directors, acting
pursuant to such vote as may be required under the Company's Bylaws, shall give
notice to the Executive that the Employment Period will not be so extended.
Effective January 1, 2009, notice of non-renewal given by the Company's Board of
Directors shall constitute the termination of Executive's employment by the
Company pursuant to Section 4(b) hereof effective as of the last day of the
Employment Period unless the Company satisfies the requirements of Section 3(b)
for a termination for Cause or otherwise enters into an agreement with the
Executive that supersedes this Employment Agreement.

        2.     Terms of Employment.

        (a)   Position and Duties.

        (i)    During the Employment Period, the Executive shall be employed
Executive Chairman of CBC and shall have such duties, responsibilities, power
and authority as contemplated by the Bylaws of CBC as in effect on the date
hereof, and shall have such other duties and responsibilities as may be assigned
to him by the Company or CBC commensurate with his position as Executive
Chairman of CBC. Executive shall report to the Company's and CBC's board of
directors.

--------------------------------------------------------------------------------



        (ii)   During the Employment Period, Executive shall serve as a member
of the Company's Board of Directors and as Vice Chairman or Chairman thereof
subject to re-nomination or re-election in accordance with the provisions of the
Company's Restated Certificate of Incorporation and Bylaws. Executive
acknowledges that for so long as Executive is employed under this Agreement, he
shall not be entitled to any additional compensation for his service as Vice
Chairman, or Chairman or as a director. Executive shall not be considered an
executive officer of the Company subject to Section 2.2.6 of the Company's
Bylaws.

        (iii)  During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and to discharge the responsibilities
assigned to the Executive hereunder. During the Employment Period, the Executive
may (A) serve on civic or charitable boards or committees of not for profit or
similar organizations, (B) teach, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive's responsibilities as an employee of the Company in accordance with
this Agreement. In addition, Executive may continue to serve on those corporate
boards of which he is a member on the Effective Date and on other corporate
boards with the consent of the Board.

        (b)   Compensation.

        (i)    Base Salary.    During the Employment Period, the Executive shall
receive an annual base salary of $850,000 ("Annual Base Salary"), effective as
of January 1, 2008, which shall be paid in accordance with the Company's payroll
policies for senior executive officers. During the Employment Period, the Annual
Base Salary shall be reviewed at least annually in a manner consistent with
competitive pay practices and commensurate with the review of salaries for other
senior executives of the Company, and may be increased as a result of such
review. Any increase in Annual Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement. Annual Base Salary
shall not be reduced after any such increase and the term Annual Base Salary as
utilized in this Agreement shall refer to Annual Base Salary as so increased.

        (ii)   Annual Bonus.    In addition to Annual Base Salary, the Executive
shall be entitled to participate, with respect to each fiscal year ending during
the Employment Period, in the annual bonus plan (the "Annual Bonus") applicable
generally to senior executive officers of the Company and its subsidiaries, with
a target annual bonus (the "Target Bonus") of no less than 80% of Executive's
Annual Base Salary. Each such Annual Bonus shall be paid no later than the date
when annual bonuses are paid to other senior executive officers, unless the
Executive shall elect to defer the receipt of such Annual Bonus.

        (iii)  Employee Benefits and Perquisites.    During the Employment
Period, the Executive shall be entitled to participate in all employee benefit,
deferred compensation and perquisites plans and programs made available
generally to senior executive officers of the Company or its subsidiaries at a
level commensurate with his position.

        (iv)  Long Term Incentive Awards.    During each year of the Employment
Period, the Executive shall be eligible to receive cash and/or equity awards
under the Company's Incentive Compensation Plan or any successor plan
commensurate with his position and consistent with such awards granted to senior
executives of the Company or its subsidiaries.

        (v)   Retention Compensation.    As consideration for the Executive's
agreement to remain with the Company and to supersede and replace the CIC
Agreement, the Company awarded to Executive 40,000 restricted stock units under
the Company's Incentive Compensation Plan (the "Retention Award"). These RSUs
shall vest in increments of 8,000 RSUs on the each of

2

--------------------------------------------------------------------------------






the first five anniversaries of the grant date and shall be subject to
accelerated vesting as provided under this Agreement; provided, however, that
delivery of shares or other property deliverable upon the vesting of the RSUs
shall be deferred until the date which is six (6) months after the date of
termination of Executive's employment for any reason.

        (vi)  Expenses.    During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the Company's standard expense reimbursement
policy.

        (vii) Vacation.    During the Employment Period, the Executive shall be
entitled to no less than five (5) weeks of vacation per year.

        3.     Termination of Employment.

        (a)   Death or Disability.

        (i)    The Executive's employment shall terminate automatically upon the
Executive's death during the Employment Period.

        (ii)   If the Company determines in good faith that the Disability of
the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 12(b) of this Agreement of its intention to
terminate the Executive's employment. In such event, the Executive's employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the "Disability Effective Date"); provided that, within
the thirty (30) days after such receipt, the Executive shall not have returned
to full-time performance of the Executive's duties. For purposes of this
Agreement, "Disability" shall mean the absence of the Executive from the
Executive's duties with the Company on a full-time basis for 180 consecutive
days as a result of incapacity due to mental or physical illness which is
determined to be a disability pursuant to the Company's then existing long term
disability plan or, in the absence of such a plan, a disability determined to be
total and permanent by a physician selected by the Company and acceptable to the
Executive or the Executive's legal representative.

        (b)   Cause.    The Company may terminate the Executive's employment
during the Employment Period for Cause. For purposes of this Agreement, "Cause"
shall mean:

        (i)    conviction of a felony or any crime involving moral turpitude,
dishonesty, fraud, theft or financial impropriety; or

        (ii)   a reasonable determination by the Board of Directors of the
Company ("Board") that Executive has (A) willfully and continuously failed to
perform substantially the Executive's duties (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the Board
which specifically identifies the manner(s) in which the Executive has not
substantially performed the Executive's duties, (B) engaged in illegal conduct,
an act of dishonesty or gross misconduct injurious to the Company, or
(C) knowingly violated a material requirement of the Company's ethical code of
conduct or his fiduciary duty to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board, or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to

3

--------------------------------------------------------------------------------



be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of a majority of the
members of the Board of Directors at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith determination of the Board, the
Executive is guilty of the conduct described in subparagraph (i) or (ii)(A),
(B) or (C) above, and specifying the particulars thereof in detail. The Company
must notify the Executive of any event constituting Cause within sixty (60) days
following the Company's knowledge of its existence or such event shall not
constitute Cause under this Agreement.

        (c)   Good Reason.    The Executive's employment may be terminated by
the Executive for Good Reason. For purposes of this Agreement, "Good Reason"
shall exist upon the occurrence, without the Executive's consent, of any one or
more of the following circumstances:

        (i)    any material reduction of the Executive's base compensation which
is in effect on the Effective Date (and as increased from time to time
thereafter); provided that any reduction that is as part of a general reduction
in the base compensation of executives of the same grade level shall not be
"Good Reason";

        (ii)   any action or inaction by the Company that constitutes a material
breach by the Company of any applicable plan, program or agreement under which
the Executive provides services;

        (iii)  the material reduction or material adverse modification of the
Executive's title, status, position, responsibilities or authority contemplated
by Section 2(a) of this Agreement (and as such authorities and duties may be
increased from time to time), such that the Executive's title, status, position,
authority or responsibilities are inconsistent with, or commonly considered to
be of lesser stature than, those in effect prior to the reduction or
modification, as the same may, for example, be evidenced by (A) a material
diminution in the authority, duties or responsibilities of the supervisor to
whom the Executive is required to report, including a requirement that the
Executive report to a corporate officer or employee instead of to the Board, or
(B) a material diminution in the budget over which the Executive has authority;
or

        (iv)  any requirement that the Executive relocate his principal place of
employment by more than a fifty (50)-mile radius from its location on the
Effective Date;

        Notwithstanding the foregoing, any of the circumstances described above
may not serve as a basis for resignation for "Good Reason" by the Executive
unless (A) the Executive has provided written notice to the Company that such
circumstance exists within ninety (90) days of the initial existence of such
circumstance and the Company has failed to cure such circumstance within thirty
(30) days following such notice; and (B) the Executive's Separation from Service
due to such circumstance occurs within the one (1) year period following the
initial existence of such circumstance.

        (d)   Termination Without Cause or Without Good Reason.    The
Executive's employment may be terminated by the Company without Cause or by the
Executive without Good Reason at any time.

        (e)   Notice of Termination.    Any termination by the Company or the
Executive shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 12(b) of this Agreement. For purposes of
this Agreement, a "Notice of Termination" means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt

4

--------------------------------------------------------------------------------






of such notice, specifies the termination date (which date shall be not more
than thirty (30) days after the giving of such notice). The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive's or the Company's rights hereunder.

        (f)    Date of Termination.    "Date of Termination" means (i) if the
Executive's employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be, and (ii) if the Executive's employment is
terminated for any other reason, the date of receipt of the Notice of
Termination or any later date up to thirty (30) days thereafter as specified in
such Notice of Termination.

        (g)   "Termination of employment," "termination," or words of similar
import, as used in this Employment Agreement means, for purposes of any payments
under this Employment Agreement that are payments of deferred compensation
subject to Code Section 409A, the Executive's "separation from service" as
defined in Treasury Regulation Section 1.409A-1(h)(1). For this purpose, a
"separation from service" is deemed to occur on the date that the Company and
the Executive reasonably anticipate that the level of bona fide services the
Executive would perform after that date (whether as an employee or independent
contractor) would permanently decrease to a level that, based on the facts and
circumstances would constitute a separation from service; provided that, a
decrease to a level that is 50% or more of the average level of bona fide
services provided over the prior 36 months shall not be a separation from
service, and a decrease to a level that is 20% or less of the average level of
such bona fide services shall be a separation from service. The bona fide
services taken into account for this purpose shall be services for the Company
and any business entity in which the Company directly or indirectly has an
ownership interest of at least fifty percent (50%); provided that, at any time
prior to the date the time and form of payment of deferred compensation is set,
with respect to any business entity in which the Company has less than a fifty
percent (50%) interest, "at least twenty percent (20%)" may be substituted for
"at least fifty percent (50%)" where based on legitimate business criteria.

        4.     Obligations of the Company upon Termination.

        (a)   Death or Disability.    If the Executive's employment is
terminated by reason of the Executive's death or Disability during the
Employment Period, this Agreement shall terminate without further obligations to
the Executive under this Agreement, other than for payment of: (i) any unpaid
Annual Base Salary through the Date of Termination; (ii) any accrued vacation in
accordance with Company policy; (iii) any unpaid Annual Bonus earned with
respect to any fiscal year ending on or preceding the Date of Termination;
(iv) reimbursement for any unreimbursed expenses incurred through the Date of
Termination; and (v) all other payments, benefits or perquisites to which the
Executive may be entitled under the terms of any applicable compensation
arrangement or benefit, equity, fringe benefit or perquisite plan or program or
grant or this Agreement (collectively the "Accrued Obligations"). Accrued
Obligations shall be paid to the Executive or Executive's estate or beneficiary,
as applicable, in a lump sum in cash within thirty (30) days of the Date of
Termination. In addition, the Retention Award shall become fully vested as of
such Date of Termination.

5

--------------------------------------------------------------------------------



        (b)   Good Reason; Other Than for Cause.    If, during the Employment
Period, the Company shall terminate the Executive's employment other than for
Cause or Disability or the Executive shall terminate employment for Good Reason:

        (i)    the Company shall pay to the Executive in a lump sum in cash
within thirty (30) days after the Date of Termination the aggregate of the
following amounts:

        (A)  the Accrued Obligations;

        (B)  the amount equal to the sum of (1) the Executive's Annual Base
Salary through the end of the Company's fiscal year in which the Date of
Termination occurs, and (2) the Target Bonus for the fiscal year in which the
Date of Termination occurs;

        (C)  the amount equal to the product of (1) three and (2) the sum of the
Executive's Annual Base Salary and his Target Bonus;

        (D)  the amount equal to the product of (1) three and (2) 25% of the
Executive's Annual Base Salary (which amount is in lieu of continuing employee
benefits and perquisites (provided that Executive and his dependents shall
retain rights to any Accrued Obligations and to elect and maintain COBRA
coverage)).

        (ii)   With respect to any options, stock appreciation rights,
restricted stock, restricted stock units (including the Retention Award) or
other stock-based awards held by the Executive under the Company's Incentive
Compensation Plan, or any successor plan, on the Date of Termination all
restrictions on awards of restricted stock or restricted stock units and other
stock-based awards (other than stock options and stock appreciation rights) will
be canceled and such awards shall vest, and all outstanding stock options and
stock appreciation rights that have not fully vested, shall vest and become
immediately exercisable, in each case only to the extent such awards were
scheduled to become vested and exercisable during the 36-month period following
the Date of Termination; provided, that with respect to any stock options and
stock appreciation rights, the options and stock appreciation rights shall
remain exercisable until the earlier of (x) the expiration of the option or
stock appreciation rights term or (y) one (1) year after the Date of
Termination; and provided further that any portion of any such portion of any
such awards that remains unvested after application of the preceding provisions
of this paragraph (c) shall be forfeited as of the Date of Termination and shall
not thereafter become vested or exercisable.

        (c)   Condition Precedent to Receipt of Payments or Benefits under the
Program.    The Executive will not be eligible to receive any payments or
benefits under Section 4(b) above unless (i) such Executive timely executes and
returns a general release of all claims arising out of his employment with, and
termination of employment from, the Company in substantially the form attached
hereto as Exhibit A (adjusted as necessary to conform to then existing legal
requirements) (the "General Release"); and (ii) the revocation period specified
in such General Release expires without such Executive exercising his/her right
of revocation as set forth in the General Release. The payments and benefits
under this Employment Agreement that are conditioned upon such General Release
being in effect will be paid on the fifty-third (53rd) day following the
Executive's Date of Termination, provided any revocation period applicable to
the General Release has expired.

        (d)   Section 409A Compliance

        (i)    This Employment Agreement is intended to comply with, or
otherwise be exempt from, Code Section 409A. The Company shall undertake to
administer, interpret, and construe this Employment Agreement in a manner that
does not result in the imposition to the Executive of additional taxes or
interest under Code Section 409A.

6

--------------------------------------------------------------------------------



        (ii)   The preceding provision, however, shall not be construed as a
guarantee by the Company of any particular tax effect to Executive under this
Employment Agreement. The Company shall not be liable to Executive for any
payment made under this Employment Agreement that is determined to result in an
additional tax, penalty, or interest under Code Section 409A, nor for reporting
in good faith any payment made under this Employment Agreement as an amount
includible in gross income under Code Section 409A. Nothing herein shall require
the Company to provide Executive with any gross-up for any tax, interest or
penalty incurred by Executive under Section 409A.

        (iii)  Any payment required to be made on the fifty-third (53rd) day
following Separation from Service shall be deemed timely made if it is made
within the time period permitted under Treasury Regulation Section 1.409A-3(d).

        (iv)  With respect to any reimbursement of expenses (including taxes) of
the Executive, as specified under this Employment Agreement, such reimbursement
of expenses shall be subject to the following conditions: (A) the expenses
eligible for reimbursement in one taxable year shall not affect the expenses
eligible for reimbursement in any other taxable year; (B) the reimbursement of
an eligible expense shall be made no later than the end of the year after the
year in which such expense was incurred; and (C) the right to reimbursement
shall not be subject to liquidation or exchange for another benefit.

        (v)   Notwithstanding anything in this Employment Agreement to the
contrary, any tax gross-up payment under Section 7(b) shall be made no later
than the December 31 following the Executive's taxable year in which the
Executive remits the related tax.

        (vi)  If a payment obligation under this Employment Agreement arises on
account of the Executive's Separation from Service while the Executive is a
"specified employee" (as defined under Section 409A of the Code and determined
in good faith by the Compensation Committee of the Company), any payment of
"deferred compensation" (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid
within six (6) months after such Separation from Service shall be accumulated
without interest and shall be paid within 15 days after the end of the six-month
period beginning on the date of such Separation from Service or, if earlier,
within 15 days after the appointment of the personal representative or executor
of the Executive's estate following his death.

        5.     Nonexclusivity of Rights.    Nothing in this Agreement shall
prevent or limit the Executive's continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies and for which the Executive may qualify, nor, subject to Section 1(a),
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company or any of its affiliated
companies. The time and form of payment of amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice, or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall not
be deferred or accelerated by this Agreement.

        6.     Full Settlement.    The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.

7

--------------------------------------------------------------------------------



        7.     Taxes.

        (a)   Withholding Taxes.    The Company shall be entitled to withhold
from any and all payments made to the Executive all federal, state, local and/or
other taxes or imposts which the Company determines are required to be so
withheld from such payments or by reason of any other payments made to or on
behalf of the Executive for his/her benefit hereunder.

        (b)   Excise Tax.    In the event any payments or benefits received or
to be received by the Executive in connection with the Executive's employment or
termination thereof (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, or any person affiliated
with the Company) (the "Payments"), are or will be subject to the tax (the
"Excise Tax") imposed by Section 4999 of the Code (or any similar tax that may
hereafter be imposed),

        (i)    then, subject to the immediately following paragraph (ii), the
Company shall pay, subject to Section 4(d)(v), an additional amount (the
"Gross-Up Payment") such that the net amount retained by the Executive, after
deduction of any Excise Tax on the Payments and any federal, state and local
income or other applicable tax (other than taxes imposed under 409A) and Excise
Tax upon the payment provided for by this paragraph, shall be equal to the
Payments.

        (ii)   Notwithstanding anything in the foregoing paragraph (i) to the
contrary, the foregoing provision shall not apply (therefore no Gross-Up Payment
will be made) and any amounts otherwise payable to Executive under Section 4(b)
shall be reduced (but not below zero) such that no amounts paid or payable to
the Executive under Section 4(b) shall be deemed excess parachute payments
subject to Excise Tax, in the event the amount of such reduction does not exceed
ten percent (10%) of the total amount payable under Section 4(b). The Company
shall reduce or eliminate the Severance Benefits by first reducing or
eliminating the portion of such benefits which are not payable in cash and then
by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the Executive's Date of Termination.

        (iii)  For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay federal income taxes at the Executive's
actual rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the
Executive's actual rate of taxation in the state and locality of the Executive's
residence on the date on which the Excise Tax is determined, net of the
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.

        (iv)  The computations required by this Section 7(b) shall be made by
independent public accountants not then regularly retained by the Company, in
consultation with tax counsel selected by them and acceptable to the Executive.
The Company shall provide the Executive with sufficient tax and compensation
data to enable the Executive or his/her tax advisor to verify such computations
and shall reimburse the Executive for reasonable fees and expenses incurred with
respect thereto.

        (v)   In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder, the Executive shall repay to
the Company at the time that the amount of such reduction in Excise Tax is
finally determined the portion of the Gross-Up Payment attributable to such
reduction (plus the portion of the Gross-Up Payment attributable to the Excise
Tax and federal and state and local income tax imposed on the Gross-Up Payment
being repaid by the Executive) plus interest on the amount of such repayment
from the date the Gross-Up Payment was initially made to the date of repayment
at the rate provided in Section 1274(b)(2)(B) of the Code (the "Applicable
Rate"). In the

8

--------------------------------------------------------------------------------






event that the Excise Tax is determined by the Internal Revenue Service or by
such independent public accountants to exceed the amount taken into account
hereunder (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Company shall
make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties, fines or additions to tax payable with respect to such
excess) at the time that the amount of such excess if finally determined.

        8.     Confidential Information; Confidentiality and Noncompete
Agreement.

        (a)   The Executive shall hold in a fiduciary capacity for the benefit
of the Company all material proprietary information, knowledge or data relating
to the Company or any of its affiliated companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive's employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive's employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 8 constitute a basis for denying, deferring or withholding any
amounts or benefits payable to the Executive under this Agreement.

        (b)   The Executive shall enter into the Confidentiality and Noncompete
Agreement with the Company, substantially in the form attached hereto as
Exhibit B.

        9.     Arbitration of Disputes and Reimbursement of Legal Costs.    In
the event of any dispute between the Company and the Executive, whether arising
out of or relating to this Agreement, or otherwise, the Executive and the
Company hereby agree that such dispute shall be resolved by binding arbitration
administered by the American Arbitration Association ("AAA") in accordance with
its Commercial Arbitration Rules then in effect, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Any arbitration shall be held before a single arbitrator who shall be
selected by the mutual agreement of the Company and the Executive, unless the
parties are unable to agree to an arbitrator, in which case, the arbitrator will
be selected under the procedures of the AAA. The arbitrator shall be experienced
in the resolution of disputes under employment agreements or plans or programs
similar to this Agreement maintained by major corporations and shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction, and the parties hereby agree to the emergency procedures of the AAA.
However, either party may, without inconsistency with this arbitration
provision, apply to any court having jurisdiction over such dispute or
controversy and seek interim provisional, injunctive or other equitable relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and the
Executive. The arbitration proceeding shall be conducted in the Denver, Colorado
metropolitan area, or if applicable, the metropolitan area in which the
Executive's primary office is located or was located immediately prior to
Executive's Date of Termination. In the event of any such proceeding, the losing
party shall reimburse the prevailing party upon entry of a final award resolving
the subject of the dispute for all reasonable legal expenses incurred, unless
the arbitrator determines that to do so would be unjust; provided, however, that
such final award is entered within the timeframe set forth in
Section 4(d)(iv)(B). In the event the final award is not entered within the
timeframe set forth in Section 4(d)(iv)(B), the parties shall bear their own
attorneys' fees and costs. In addition, after a change in control (as defined in
the Company's Change in Control Protection Program) has occurred, the costs of
the arbitration shall be borne by the Company and, subject to the

9

--------------------------------------------------------------------------------



limitations of Section 4(d)(iv) hereof, the Company shall also reimburse the
Executive for his reasonable legal fees and expenses incurred with respect to
such proceeding on a current basis (either directly or by reimbursing the
Executive) within thirty (30) days of the presentment of each invoice; provided
that, the Executive shall repay any such legal fees or expense paid or advanced
within ten (10) days of any determination by the arbitrator that the Executive
did not have a reasonable basis for at least one material claim or issue in the
dispute. In the event the Executive fails to repay any legal fees or expenses
paid or advanced under the circumstance and within the period set forth in the
preceding sentence, the Executive shall be obligated to pay all attorneys' fees
and costs incurred by the Company for any litigation and collection proceedings
initiated to secure such repayment and the Company shall be entitled to pre- and
post-judgment interest at a rate of 10% per annum. Otherwise, each party shall
be responsible for its own expenses relating to the conduct of the arbitration
(including reasonable attorneys' fees and expense) and shall share the fees of
the AAA equally.

        10.   Successors.

        (a)   This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.

        (b)   This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

        (c)   The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

        11.   Effect on Other Agreements; Inconsistency.

        (a)   Except as otherwise specified herein, this Agreement constitutes
the entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes the preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related in any manner to the subject matter hereof.

        (b)   In the event of any conflict between the terms of this Agreement
and the terms of any plan, program or policy of the Company, the terms that are
the most beneficial to Executive shall control.

        12.   Miscellaneous.

        (a)   This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

10

--------------------------------------------------------------------------------



        (b)   All notices and any other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive:

At the current home address as listed in the Company's records and as may be
updated from time to time by the Executive.

If to the Company:

Molson Coors Brewing Company
311 10th St.
Golden, CO 80401-0030
Attention: Chief Legal Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

        (c)   The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

        (d)   Except as provided herein, the Executive's or the Company's
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

        IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Effective Date.


PETER H. COORS
 
MOLSON COORS BREWING COMPANY
/s/ PETER H. COORS


--------------------------------------------------------------------------------


 
By:
 
/s/ SAMUEL D. WALKER


--------------------------------------------------------------------------------

Chief Legal Officer

11

--------------------------------------------------------------------------------



EXHIBIT A TO EMPLOYMENT AGREEMENT

FORM OF RELEASE

GENERAL RELEASE

        1.     For valuable consideration, the adequacy of which is hereby
acknowledged, the undersigned ("Executive"), for himself, his spouse, heirs,
administrators, children, representatives, executors, successors, assigns, and
all other persons claiming through Executive, if any (collectively,
"Releasers"), knowingly and voluntarily releases and forever discharges Molson
Coors Brewing Company, its affiliates, subsidiaries, divisions, successors and
assigns and the current, future and former employees, officers, directors,
trustees and agents thereof (collectively referred to throughout this General
Release as "Company") from any and all claims, causes of action, demands, fees
and liabilities of any kind whatsoever, whether known and unknown, against
Company, Executive has, has ever had or may have as of the date of execution of
this General Release, including, but not limited to, any alleged violation of:

•The National Labor Relations Act, as amended;

•Title VII of the Civil Rights Act of 1964, as amended;

•The Civil Rights Act of 1991;

•Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

•The Employee Retirement Income Security Act of 1974, as amended;

•The Immigration Reform and Control Act, as amended;

•The Americans with Disabilities Act of 1990, as amended;

•The Age Discrimination in Employment Act of 1967, as amended;

•The Older Workers Benefit Protection Act of 1990;

•The Worker Adjustment and Retraining Notification Act, as amended;

•The Occupational Safety and Health Act, as amended;

•The Family and Medical Leave Act of 1993;

•Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance; or

•Any public policy, contract, tort, or common law.

        Notwithstanding anything herein to the contrary, this General Release
shall not apply to: (i) Executive's rights of indemnification and directors and
officers liability insurance coverage to which he was entitled immediately prior
to [DATE] with regard to his service as an officer of Company; (ii) Executive's
rights under any tax-qualified pension or claims for accrued vested benefits
under any other employee benefit plan, policy or arrangement maintained by
Company or under COBRA; (iii) Executive's rights under the provisions of the
Company's Executive Continuity and Protection Program which are intended to
survive termination of employment; or (iv) Executive's rights as a stockholder.
Excluded from this General Release are any claims which cannot be waived by law.

        [For Current/Former California Residents Only:] This General Release is
intended to constitute a release of all of the claims referenced herein, known
or unknown, suspected or unsuspected. Executive hereby expressly waives any
rights and benefits conferred by Section 1542 of the California Civil Code which
provides: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF

A-1

--------------------------------------------------------------------------------




EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR."

        2.     Executive acknowledges and recites that:

        (a)   Executive has executed this General Release knowingly and
voluntarily;

        (b)   Executive has read and understands this General Release in its
entirety, including the waiver of rights under the Age Discrimination in
Employment Act;

        (c)   Executive has been advised and directed orally and in writing (and
this subparagraph (c) constitutes such written direction) to seek legal counsel
and any other advice he wishes with respect to the terms of this General Release
before executing it;

        (d)   Executive has sought such counsel, or freely and voluntarily
waives the right to consult with counsel, and Executive has had an opportunity,
if he so desires, to discuss with counsel the terms of this General Release and
their meaning;

        (e)   Executive enters into this General Release knowingly and
voluntarily, without duress or reservation of any kind, and after having given
the matter full and careful consideration; and

        (f)    Executive has been offered 21 calendar days after receipt of this
General Release to consider its terms before executing it.

        3.     This General Release shall be governed by the internal laws (and
not the choice of law principles) of the State of [Colorado], except for the
application of pre-emptive federal law.

        4.     Executive shall have 7 days from the date hereof to revoke this
General Release by providing written notice of the revocation to Company's
General Counsel, in which event this General Release shall be unenforceable and
null and void.


Date:
 



--------------------------------------------------------------------------------


 



--------------------------------------------------------------------------------

Peter H. Coors

A-2

--------------------------------------------------------------------------------



EXHIBIT B TO EMPLOYMENT AGREEMENT

FORM OF CONFIDENTIALITY AND NONCOMPETITION AGREEMENT

CONFIDENTIALITY AND NONCOMPETE AGREEMENT

        This Confidentiality and Noncompete Agreement (this "Agreement"), dated
December 31, 2008 is between Molson Coors Brewing Company (the "Company") and
Peter H. Coors (the "Employee")(collectively the "Parties").

        Employee desires to continue to be employed by MCBC as an officer of the
Company and/or one of its subsidiaries (collectively "MCBC"). In this role,
Employee will be a manager and executive for MCBC, will have access to
Confidential Information, or both.

        Pursuant to Section 8 of the Employment Agreement between the Company
and Employee, of even date herewith (the "Employment Agreement") entry into this
Agreement is a condition of continued employment.

        NOW THEREFORE, in consideration of Employee's employment or continued
employment with MCBC the Parties agree as follows:

        1.     Covenants Not to Compete or Interfere.

        a.     During the term of Employee's employment and for a period of
12 months thereafter, and regardless of the reason for Employee's termination,
Employee shall not, within the United States, Canada, the United Kingdom or
Brazil, directly or indirectly own, manage, operate, control, be employed by,
serve as a consultant to or otherwise participate in any business that has
services or products competitive with those of MCBC, or develop products or
services competitive with those of MCBC.

        b.     Employee acknowledges that MCBC conducts its business on an
international level and has customers throughout the United States, Canada, the
United Kingdom and Brazil, and that the geographic restriction on competition is
therefore fair and reasonable.

        c.     During the term of Employee's employment with MCBC and for a
period of 12 months thereafter, and regardless of the reason for Employee's
termination, Employee shall not, with respect to any individual who is or at any
time during the preceding three months was an executive or management employee
of MCBC, engage in any of the following: (i) directly or indirectly cause or
attempt to cause any such individual who is then employed by MCBC to leave the
employ of MCBC, or (ii) directly or indirectly actively recruit or cause to be
actively recruited any such individual to work for any organization of, or in
which Employee is an officer, director, employee, consultant, independent
contractor or owner of an equity interest; or (iii) directly or indirectly cause
to be hired any such individual to work for any organization of, or in which
Employee is an officer, director, employee, consultant, independent contractor
or owner of an equity interest.

        d.     During the term of Employee's employment with MCBC and for a
period of 12 months thereafter, and regardless of the reason for Employee's
termination, Employee shall not solicit, divert or take away, or attempt to take
away, the business or patronage of any client, customer or account, or
prospective client, customer or account, of MCBC which were contacted, solicited
or served by Employee while employed by MCBC.

B-1

--------------------------------------------------------------------------------



        e.     Employee acknowledges this is a contract for the protection of
trade secrets and/or that Employee will be considered executive and management
personnel under the following sections of Colorado Revised Statute § 8-2-113(2):

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

        (b)   Any contract for the protection of trade secrets;

        (d)   Executive and management personnel and officers and employees who
constitute professional staff to executive and management personnel.

        2.     Confidential Information.

        a.     For purposes of this Agreement, "Confidential Information"
includes any and all information and trade secrets, whether written or
otherwise, relating to MCBC's business, property, products, services,
operations, sales, prospects, research, customers, business relationships,
business plans and finances.

        b.     Employee acknowledges that while employed at MCBC, Employee will
have access to Confidential Information. Employee further acknowledges that the
Confidential Information is of great value to MCBC and that its improper
disclosure will cause MCBC to suffer damages, including loss of profits.

        c.     Except in connection with and in furtherance of Employee's
official duties with and on behalf of MCBC, Employee shall not at any time or in
any manner use, copy, disclose, divulge, transmit, convey, transfer or otherwise
communicate any Confidential Information to any person or entity, either
directly or indirectly, without the Company's prior written consent.

        d.     Employee agrees, upon employment with MCBC, not to disclose to
MCBC any confidential information or trade secrets of former employers or other
entities Employee has been associated with.

        3.     Injunctive Relief; Damages.    Employee acknowledges that any
breach of this Agreement will cause irreparable injury to MCBC and that money
damages alone would be inadequate to compensate it. Upon a breach or threatened
breach by Employee of any of this Agreement, the Company shall be entitled to a
temporary restraining order, preliminary injunction, permanent injunction or
other relief restraining Employee from such breach without posting a bond.
Nothing herein shall be construed as prohibiting MCBC from pursuing any other
remedies for such breach or threatened breach, including recovery of damages
from Employee.

        4.     Severability.    It is the desire and intent of the Parties that
the provisions of this Agreement shall be enforced to the fullest extent
permissible. Accordingly, if any provision of this Agreement shall prove to be
invalid or unenforceable, the remainder of this Agreement shall not be affected,
and in lieu, a provision as similar in terms as possible shall be added.

        5.     Entire Agreement; Governing Law.    Except as contemplated by the
Employment Agreement, this Agreement embodies the entire agreement between the
Parties concerning the subject matters hereof and replaces and supersedes any
prior or contemporaneous representations or agreements. This Agreement and all
related obligations shall be governed by the laws of the State of Colorado.

        6.     Representation by Counsel.    Employee acknowledges that he/she
has had an opportunity to consult with independent counsel prior to executing
this Agreement.

        7.     Survival.    Employee's obligations under this Agreement shall
survive the termination of Employee's employment and shall thereafter be
enforceable whether or not such termination is later

B-2

--------------------------------------------------------------------------------




claimed or found to be wrongful or to constitute or result in a breach of any
contract or of any other duty owed to Employee.

        8.     Amendments; Waiver.    This Agreement may not be altered or
amended, and no right hereunder may be waived, except by an instrument executed
by each of the Parties.

        IN WITNESS WHEREOF the Parties have executed this Agreement as of the
date first above written.


 
 
COMPANY:
 
 
Molson Coors Brewing Company, for itself
and its subsidiaries
 
 
By:
 
/s/ SAMUEL D. WALKER


--------------------------------------------------------------------------------

    Its:   Chief Legal Officer
 
 
EMPLOYEE:
 
 
/s/ PETER H. COORS


--------------------------------------------------------------------------------

Peter H. Coors


B-3

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
